ITEMID: 001-71870
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: BERGAUER AND OTHERS v. THE CZECH REPUBLIC
IMPORTANCE: 2
CONCLUSION: Inadmissible
TEXT: The applicants are 90 German, Austrian or American nationals, all of German ethnic origin. They or their ancestors were residing in former Czechoslovakia, from the territory of which they were expelled after the Second World War. Before the Court they are represented by Mr T. Gertner, a lawyer practising in Bad Ems (Germany).
The applicants or their ascendants lost their Czechoslovak citizenship as a consequence of the Munich Pact (Mnichovská dohoda) concluded between Germany, the United Kingdom, France and Italy on 29 September 1938. In September 1938 border areas of Czechoslovak territory, termed by the applicants “Sudetenland”, were annexed to Germany under the Pact, on the basis of which 800,000 Czechoslovak citizens were ordered to leave their property and move to the remaining territory of Czechoslovakia known as the Second Republic. Their real estate was expropriated without compensation.
On 20 April 1939 the German Minister of the Interior adopted an Ordinance on the acquisition of German citizenship by former Czechoslovakian citizens of German ethnicity. These persons were collectively made German nationals without their consent.
On 9 May 1945 the Czechoslovak territory was liberated and the Government, led by President Mr Edvard Beneš, returned from their exile in London to re-establish the rule of law after the war. A number of presidential decrees was adopted.
The applicants submit that, during the liberation of Czechoslovakia and after 9 May 1945, they and/or their family’s predecessors became victims of severe and unjustified ill-treatment. This consisted of, inter alia, various unsubstantiated assaults, individual acts of violence and harassment allegedly committed by members of the Czech partisans’ guards, forcible replacement and internment in inadequate conditions, obligatory labelling of German nationals with distinguishing arm bands, forcible evictions, confiscation of movable assets and valuables, and forced labour.
On 23 May 1945 Presidential Decree no. 5/1945 on the Invalidation of Certain Property Transactions during the period of Lack of Freedom and on the National Administration of the Values of Germans, Hungarians, Traitors and Collaborators, and Certain Organisations and Institutes (dekret presidenta republiky o neplatnosti některých majetkově-právních jednání z doby nesvobody a o národní správě majetkových hodnot Němců, Maďarů, zrádců a kolaborantů a některých organisací a ústavů) entered into force. It provided, inter alia, that “any form of property transfer and transaction affecting property rights, in terms of movable and immovable assets and public and private property, shall be invalidated if it was adopted after 29 September 1938 under pressure by the Nazi occupation forces or due to national, racial or political persecution”. Moreover, “those persons who in any census held after 1929 declared themselves to be of German or Hungarian origin, or became members of national groups, formations or political parties, which functioned as associations for persons of German or Hungarian nationality, shall be deemed persons of German or Hungarian nationality”.
On 23 June 1945 Presidential Decree no. 12/1945 on the Confiscation and Accelerated Allocation of the Agricultural Property of Germans, Hungarians, Traitors and Enemies of the Czech and Slovak nations (dekret presidenta republiky o konfiskaci a urychleném rozdělení zemědělského majetku Němců, Maďarů, jakož i zrádců a nepřátel českého a slovenského národa) entered into force. It provided for the expropriation, with immediate effect and without compensation, of agricultural property for the purposes of land reform. It concerned any agricultural property, with its attachments - buildings and movable goods - in the ownership of all persons of German and Hungarian origin, irrespective of their citizenship status.
On 10 August 1945 Presidential Decree no. 33/1945 on the Adjustment of the Czechoslovak Citizenship of Persons of German and Hungarian Nationality (dekret presidenta republiky o úpravě československého státního občanství osob národnosti německé a maďarské) entered into force. On the basis of this decree, the Czechoslovak State released from its citizenship those persons who, “in compliance with the regulations of the foreign occupation forces, had acquired German or Hungarian citizenship”. Czechoslovak citizenship was retained by persons who had demonstrated “their loyalty to the Czechoslovak Republic, had never committed any offence against Czech and Slovak nationals, and who had either actively participated in the struggle for the liberation of the country, or had suffered under Nazi or fascist terror”. Citizenship was also retained by Germans and Hungarians who “in the period of the increased threat to the Republic, officially registered as Czech or Slovaks”. A further category provided for people who could apply to recover citizenship within six months from the date of the publication of the relevant Interior Ministry regulation. This group included German “opponents of Nazism and Fascism”. Applications for the recovery of Czechoslovak citizenship were to be filed with district national committees between 10 August 1945 and 10 February 1946.
Following the resolution adopted at the Potsdam Conference with the unanimous consent of the Allied Powers, the German populations from the territories of Czechoslovakia, Poland and Hungary were moved to Germany. The actual performance and technical modalities of the move were subject to regulation by subordinate legislation; no particular laws or presidential decrees providing for the execution of the relocation were adopted.
Presidential Decree no. 108/1945 on the Confiscation of Enemy Property and the National Restoration Funds (dekret presidenta republiky o konfiskaci nepřátelského majetku a Fondech národní obnovy) entered into force on 30 October 1945. It provided for the confiscation of the property of Germans, Hungarians, traitors and collaborators, and persons with an unreliable attitude to the State. However, the property of the people, including Germans and Hungarians, who took an active part in the fight for the preservation of the territorial integrity and liberation of the Czechoslovak Republic was not confiscated.
On 21 December 1945 the Final Act of the Paris Conference on Reparation (Dohoda o reparacích od Německa, o zřízení Mezispojeneckého reparačního úřadu a o vrácení měnového zlata) established, that:
“Each of the signatory governments, through the form fixed on its own discretion, will keep German enemy property under its authority, or will dispose of it in such a way that it could not return under German ownership or control, and will subtract this property from its share of the reparations.”
On 4 June 1946 Act No. 115/1946 on the Legality of Acts in connection with the Struggle to regain the Liberty of the Czechs and Slovaks (zákon o právnosti jednání souvisících s bojem o znovunabytí svobody Čechů a Slováků) entered into force. Under section 1, “Any act committed between 30 September 1938 and 28 October 1945, the object of which was to contribute to the struggle for the liberty of Czechs and Slovaks, or which represented just reprisals for actions of the occupation forces and their accomplices, is not unlawful even if it would be punishable under the currently applicable laws.”
Established in 1947, ad hoc parliamentary committees investigated the circumstances of acts of violence committed after the liberation in 1945, as a result of which a number of criminal proceedings had commenced and continued until February 1948, when the democratic constitution of Czechoslovakia was undermined again.
II. The period shortly before and after 18 March 1992, the date of the entry into force of the European Convention on Human Rights with regard to the Czech Republic
On 1 April 1991 the Extra-Judicial Rehabilitation Act no. 87/1991 entered into force. The act affirmed the intention to redress the consequences of certain infringements of property and other rights which had occurred between 1948 and 1989. Section 3(1), inter alia, provides that, in order to be entitled to the restitution of property, a claimant must be a natural person and a citizen of the Czech and Slovak Federal Republic.
On 24 June 1991 the Land Ownership Act no. 229/1991 entered into force. It regulates, inter alia, the restitution of certain agricultural and other property, defined in section 1, which was assigned or transferred to the State or other legal entity between 25 February 1948 and 1 January 1990. Section 6(1) lists the acts giving rise to a restitution claim. The persons entitled to claim restitution are set out in section 4 which provides, inter alia, that any natural person who is a citizen of the Czech and Slovak Federal Republic and who lost property which once formed his or her agricultural homestead in the period from 25 February 1948 to 1 January 1990, in one of the ways set out in section 6(1), is entitled to claim restitution.
On 15 April 1992 the Restitution Act no. 243/1992 entered into force. It established Czechoslovak (Czech) citizenship and permanent residence within the Czechoslovak territory as the prerequisite conditions for claiming expropriated real estate.
In a judgment of 12 July 1994 the Constitutional Court (Ústavní soud) abrogated the condition of permanent residence within the territory of the Czech Republic, laid down in the Extrajudicial Rehabilitation Act, for persons claiming restitution.
On 8 March 1995 the Constitutional Court dismissed a constitutional appeal (ústavní stížnost) filed by Mr R. Dreithaler who had sought to repeal Presidential Decree No. 108/1945. It stated in particular:
“(...) since the enemy occupation of the Czechoslovak territory by the armed forces of the Reich had made it impossible to assert the sovereign State power which sprang from the Constitutional Charter of the Czechoslovak Republic, introduced by Constitutional Act no. 121/1920, as well as from the whole Czechoslovak legal order, the provisional Constitutional Order of the Czechoslovak Republic, set up in Great Britain, must be looked upon as the internationally recognised legitimate constitutional authority of the Czechoslovak State. In consequence thereof and as a result of their ratification by the Provisional National Assembly by Constitutional Act no. 57/1946 of 28 March 1946, all normative acts of the Provisional Constitutional Order of the Czechoslovak Republic are expressions of legal Czechoslovak (Czech) legislative power, so that as a result thereof the striving of the nations of Czechoslovakia to restore the constitutional and legal order of the Republic was achieved. (...)
(...) it is true in principle that that which emerges from the past must, face to face with the present, pass muster in respect of values; nevertheless, this assessment of the past may not be merely the present passing judgment upon the past. In other words, the present order, which has been enlightened by subsequent events, draws upon those experiences, and looks upon and assesses a great many phenomena with the advantage of hindsight, may not sit in judgment upon the order which has prevailed in the past. (...)
In view of the fact that [the Decree] has already accomplished its purposes and for a period of more than four decades has not created any further legal relations, so that it no longer has any constitutive character, in the given situation its inconsistency with constitutional acts or international treaties (...) cannot be reviewed today.”
In a judgment of 13 December 1995 the Constitutional Court abrogated the condition of permanent residence within the territory of the Czech Republic, laid down in the Land Ownership Act and the Restitution Act, for persons claiming restitution.
On 9 February 1996 Act No. 30/1996, amending the Land Ownership Act and the Restitution Act, entered into force. It amended the condition of permanent residence within the territory of the Czech Republic into the condition of lasting Czechoslovak (Czech) citizenship, and enabled the entitled persons, originally discriminated by the condition of residence, to re-introduce their restitution claim.
In a judgment of 29 June 2000 the Supreme Court (Nejvyšší soud) referred to Presidential Decree No. 108/1945 as valid legislation.
According to the applicants, this state of law, whereby the Presidential Decrees of 1945 were considered a valid part of the national legal system and a condition of lasting citizenship was required for claiming restitution, prevented them from raising their restitution claims before the courts. Due to this discouragingly defined position, they did not attempt to seek either restitution or financial compensation before the national courts, nor did they lodge an appeal or a proposal to repeal particular acts with the Constitutional Court.
On 21 January 1997 the Czech-German Declaration regarding Mutual Relations and their Future Development (Česko-německá deklarace o vzájemných vztazích a jejich budoucím rozvoji; Deutsch-tschechische Erklärung über die gegenseitigen Beziehungen und deren künftige Entwicklung) was concluded by the respective governments expressing their regret for the grievances arising from the period of 1938–1945 and a determination to maintain good neighbourly relations.
On 22 April 2002 the Czech Parliament adopted a resolution providing, inter alia, that “the legal and property relations resulting therefore [from the post-war laws and presidential decrees] are incontestable, unimpeachable and unchangeable.”
